DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “main unit” “input unit” “output unit” “imaging unit” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over   Oliveira et al. “Efficient and robust deep networks for semantic segmentation”. The International Journal of Robotics Research. 2018; 37(4-5):472-491. doi:10.1177/0278364917710542.
Consider claim 1, Oliveira discloses an image processing apparatus comprising: a main unit configured to convert an input image into information of a first feature amount using a first convolutional neural network having at least two layers (see fig. 5; top CNN); an input unit configured to convert the input image into information of a second feature amount using a second convolutional neural network (see fig. 5 bottom CNN); and an output unit configured to convert information of a third feature amount generated by adding the information of the first feature amount and the information of the second feature amount to each other (see fig. 5; and section 3.3; “Fusion”), into an output image using a third convolutional neural network (see fig. 5; “Output”).

    PNG
    media_image1.png
    636
    1124
    media_image1.png
    Greyscale


Nevertheless, Oliviera discloses CNN, where the output of the CNN is a feature map (see fig. 5; section 3.3).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate an obvious known feature of CNNs in order to comply with market trends and yield predictable results.
Consider claim 3 as applied to respective claim, Oliveira discloses the input unit generates a multiscale feature map (read as “C*Nd”) as the information of the second feature amount by convolving a plurality of filters of a plurality of types of sizes with the input image (see fig. 5; multiple convolution processes are repeatedly performed such as “64” “128” “256”, etc.).
Consider claim 4 as applied to respective claim, Oliveira discloses the information of the first feature amount and the information of the second feature amount are added to each other by calculating a sum of the information of the first feature amount (see fig. 5; “Fusion”) and the information of the second feature amount having the same scale as that of the information of the first feature amount for each element (see section 3.3; “The fusion can be interpreted as a element-wise sum of high-level and low-level features map”…Furthermore, since the sum is element-wise, only relevant or “same scale” features will be added).
Consider claim 5 as applied to respective claim, Oliveira discloses at least one of the main unit, the input unit, or the output unit generates the information of the third feature amount by adding the information of the first feature amount and the information 
Consider claim 8 as applied to respective claim, Oliveira discloses a first filter and a first bias used for the first convolutional neural network are different from a second filter and a second bias used for the second convolutional neural network, respectively (see section 3.3, equation 3; weights W and biases b can be same or different).
However, Oliviera does not explicitly discloses different.
Nevertheless, Oliviera discloses filter weights and biases and equation to determine fused feature (see section 3.3).
Therefore, it would have been obvious to one of ordinary skill in the art at time before the effective filing date of the claimed subject matter to slightly modify the equation 3 of Oliviera to incorporate different filter weights and biases as a matter of design choice due to finite possibilities and yield predictable results.
Consider claim 11 as applied to respective claim, Oliveira discloses the output unit outputs a sharp image obtained by sharpening the input image as the output image (see fig. 8; “sharp segmentation of edges”).

Examiner Note: See detailed claim 1 rejection for the remaining independent claims as necessitated.

Consider claim 12, Oliveira discloses an imaging apparatus comprising: an imaging unit configured to acquire an input image (read as camera); a main unit 

    PNG
    media_image1.png
    636
    1124
    media_image1.png
    Greyscale

However, Oliviera does not explicit disclose feature amount.
Nevertheless, Oliviera discloses CNN, where the output of the CNN is a feature map (see fig. 5; section 3.3).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate an obvious 
Consider claim 13, Oliveira discloses an image processing method comprising the steps of: converting an input image into information of a first feature amount using a first convolutional neural network having at least two layers (see fig. 5; section 3.3); converting the input image into information of a second feature amount using a second convolutional neural network (see fig. 5; section 3.3); and converting information of a third feature amount generated by adding the information of the first feature amount and the information of the second feature amount to each other, into an output image using a third convolutional neural network (see fig. 5; “Output”).

    PNG
    media_image1.png
    636
    1124
    media_image1.png
    Greyscale

However, Oliviera does not explicit disclose feature amount.
Nevertheless, Oliviera discloses CNN, where the output of the CNN is a feature map (see fig. 5; section 3.3).

Consider claim 14, Oliveira discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute the steps of: converting an input image into information of a first feature amount using a first convolutional neural network having at least two layers (see fig. 5; section 3.3); converting the input image into information of a second feature amount using a second convolutional neural network (see fig. 5; section 3.3); and converting information of a third feature amount generated by adding the information of the first feature amount and the information of the second feature amount to each other, into an output image using a third convolutional neural network (see fig. 5; “Output”).

    PNG
    media_image1.png
    636
    1124
    media_image1.png
    Greyscale


Nevertheless, Oliviera discloses CNN, where the output of the CNN is a feature map (see fig. 5; section 3.3).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate an obvious known feature of CNNs in order to comply with market trends and yield predictable results.

Allowable Subject Matter
Claims 2, 6-7, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


October 23, 2021

/FAYYAZ ALAM/